Per Curiam:
The judgment appealed from should be modified by deducting therefrom the sum of $340, with interest from December 81, 1908, being the difference between $16,840, the amount found as the total of- the private sale, which in fact was $16,600; and by making the proper findings in accordance therewith. As so modified the judgment should *928be affirmed, without costs. Present—Clarke, P. J., Laughlin, Dowling and Davis, JJ. Judgment modified as directed in opinion, and as modified affirmed, without costs. Order to be settled on notice.